Citation Nr: 0405184	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-06 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a left shoulder 
disability.  



WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from February 1979 until 
his retirement in March 1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 RO decision which denied service 
connection for a left shoulder disorder.  

In July 2003, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is part of the record now before the Board. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

After review, the Board determines that the record does not 
contain sufficient medical evidence to decide the claim.  For 
this reason, additional evidentiary development is needed and 
the case is REMANDED for the following action: 

1.  Ask the veteran to provide any 
evidence, not already of record, in his 
possession that pertains to the claim, 
for example, documentation of left 
shoulder pain during the period from 
March 1999 to November 2000. 

2.  Schedule the veteran for a VA 
orthopedic examination to determine 
whether the current left shoulder 
disability, left shoulder impingement 
syndrome, is related to service.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner is asked to 
express an opinion on the following 
questions.  

a.  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability of less than 50 percent) 
that the current left shoulder 
disability is related to the 
veteran's service, considering that 
the service medical records document 
a similar condition in the right 
shoulder and that left shoulder pain 
was noted in the year preceding left 
shoulder surgery in November 2000?  

b.  On the basis of medical 
principles is bilateral shoulder 
involvement consistent with the 
veteran's history of athletic 
activities during 20 years of 
military service and what is the 
significance of a negative X-report 
of the left shoulder in July 2000, 
following a motor vehicle accident? 

3.  After the above development, 
adjudicate the claim, applying 38 C.F.R. 
§ 3.303(d).  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


